Citation Nr: 1449712	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  06-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  What evaluation is warranted for posttraumatic stress disorder from August 20, 2008 to March 31, 2011?

2.  What evaluation is warranted for posttraumatic stress disorder from April 1, 2011 to December 11, 2012?

3.  What evaluation is warranted for posttraumatic stress disorder from December 12, 2012?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Olson, Counsel


	INTRODUCTION	

The Veteran had active military service from May 1998 to December 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an August 2005 rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania that granted entitlement to service connection for posttraumatic stress disorder and assigned a 10 percent evaluation.  Following additional development the Board in October 2012 granted a 30 percent rating for the period from December 4, 2004 to August 19, 2008, and remanded the claim for further development concerning the period from August 20, 2008.

Following the development ordered in October 2012, the Board in April 2013 denied entitlement to a rating higher than 30 percent for the period from August 20, 2008.  The appellant appealed.  In March 2014, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand and vacated the Board's April 2013 decision.

The case has been certified to the Board by the Baltimore, Maryland RO.


FINDINGS OF FACT

1.  From August 20, 2008 to March 31, 2011, the Veteran's posttraumatic stress disorder was not manifested by occupational and social impairment with reduced reliability and productivity.

2.  Resolving reasonable doubt in the Veteran's favor, from April 1, 2011 to December 11, 2012, the Veteran's posttraumatic stress disorder was manifested by occupational and social impairment with reduced reliability and productivity.  

3.  Between April 1, 2011 and December 11, 2012, the Veteran's posttraumatic stress disorder was not manifested by occupational and social impairment with deficiencies in most areas.   

4.  Since December 12, 2012, the Veteran's posttraumatic stress disorder has not been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  From August 20, 2008 to March 31, 2011, the schedular criteria for an evaluation in excess of 30 percent for posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Between April 1, 2011 and December 11, 2012, the scheduler criteria for an evaluation of 50 percent, but no higher, for posttraumatic stress disorder were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411.

3.  Since December 12, 2012, the scheduler criteria for an evaluation in excess of 30 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The appellant was provided, but she declined, the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran appealed the original assignment of a disability evaluation following an award of service connection for PTSD.  In such cases, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Mental Disorders a 30 percent rating for PTSD requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

One factor for consideration is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A global assessment of functioning score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning.

On April 1, 2011, the Veteran presented with complaints of anxiety and panic attacks when traveling.  The Veteran reported that she had to go to Miami the prior month, that there was turbulence, and that she began having nightmares all over again.  The Veteran indicated that her job was sending her somewhere again in June 2011.  The Veteran reported that she had not been able to sleep, was having pain and pressure, and that it was depressing for her.  

Mental status examination demonstrated that the Veteran was alert and oriented times three.  She was casually dressed with good hygiene.  She was cooperative, maintained good eye contact, and demonstrated normal psychomotor activity.  Her speech was of normal rate, volume, and tone; and her thought process was logical and goal directed.  The Veteran reported that her mood was "down a lot lately."  She explained that she had no family in the area.  The Veteran's affect was of full range.  She demonstrated no auditory or visual hallucinations.  She was noted to have paranoia when traveling as well as panic attacks, anticipatory anxiety, and fear that she will crash when a passenger in a car or plane.  The Veteran denied hopelessness, helplessness, and worthlessness.  She also reported feeling guilty because she changed seats in the plane, and that she survived the crash and the other person did not.  The Veteran reported some decreased interests and anhedonia.  The Veteran reported that her appetite was pretty good, that her energy was down, and that she had stopped exercising due to pain.  The Veteran reported trouble sleeping and that she was up every two hours with pain.  There were no manic symptoms, her cognitive functioning was grossly intact, and her judgment and insight were good.  She denied suicidal and homicidal ideation. 

The provider diagnosed the Veteran with posttraumatic stress disorder from a plane crash, with specific phobia and with travel-anxiety/panic disorder; as well as depressive disorder due to chronic pain.  A global assessment of functioning score of 53 was assigned.  The provider noted symptoms of anxiety and panic, depression, and increased nightmares.  

In May 2011, the Veteran presented for medication follow up.  The Veteran reported "doing ok" and that her mood was "ok".  Mental status examination demonstrated that she was alert and oriented times three.  She was casually dressed, had good hygiene, was cooperative, maintained good eye contact, and demonstrated normal psychomotor activity.  The Veteran's speech was of normal rate and volume.  Her thought process was logical and goal directed.  Her mood was "ok" with a full range of affect.  The Veteran denied auditory and visual hallucinations, paranoia, hopelessness, helplessness, worthlessness, and guilt.  The Veteran was noted to have interests and she denied anhedonia.  The Veteran reported sleep problems due to hand and elbow pain.  There were no manic symptoms.  The Veteran denied suicidal and homicidal ideation, and her judgment and insight were good.  The Veteran was diagnosed with PTSD from a plane crash with specific phobia (travel anxiety and panic disorder), and a depressive disorder.  A global assessment of functioning score of 53 was assigned.
 
In August 2011, the Veteran phoned requesting documentation for reasonable accommodations at work for her PTSD and noted that she was planning to try to work from home.  The Veteran reported that she tried the medication, and went back to work but was still shaking after being upset by a recent earthquake.  Her treating psychiatrist wrote that the Veteran was being treated for PTSD with resulting anxiety, panic attacks, and depression and requested that she work from home and telecommute to limit exacerbations of her condition.   

The Veteran was seen for medication follow-up visit at the end of the August 2011 at which time she reported that she had been "doing okay until the earthquake."  She reported increased frequency of nightmares, being antsy, not sleeping for one week, being scared to go back into the building at work, and having her mood go up and down.  The Veteran reported that she was scared by the aftershock of the earthquake, that she was taking a class to help with focus, and that she was having difficulty at work.  

Mental status examination demonstrated that she was alert and oriented times three.  She was casually dressed, had good hygiene, was cooperative, maintained good eye contact, and demonstrated normal psychomotor activity.  The Veteran's speech was of normal rate and volume.  Her thought process was logical and goal directed.  Her mood was noted to be "ok, panicky this last week," with full range of affect.  The Veteran denied auditory and visual hallucinations, paranoia, hopelessness, helplessness, worthlessness, and guilt.  The Veteran was noted to have limited interests, reported that she had not gone anywhere, that she stayed home, but she did report starting school to take her mind off things.  The Veteran reported frequent awakenings, waking up with recurrent nightmares, seeing a guy who died from crash since the earthquake.  There were no manic symptoms.  The Veteran denied suicidal and homicidal ideation, and her judgment and insight were fair/good.  The pertinent diagnosis was PTSD from plane crash with specific phobia with travel (plane, passenger in car), anxiety/panic disorder, depressive disorder, and chronic pain.  A global assessment of functioning score of 53 was assigned.    

In February 2012, the Veteran presented with complaints of headache and trembling.  After physical examination, the Veteran was diagnosed as having an upper extremity physiologic tremor possibly related to experimental medication she has been on in the past.  It was noted that the etiology of the tremor was unclear but that exacerbations appeared to be anxiety related.  The Veteran was given a low dose of propranolol for acute anxiety and/or worsening of tremor.

The Veteran underwent VA examination in December 2012 at which time she indicated that she and her husband had been divorced since 2006 due to her not wanting to be close to anyone.  The Veteran reported having a "good" relationship with her son noting that they spent a lot of time together.  She maintained close friendships with women from Washington, D.C. who visited her somewhat regularly, and talking with her sisters on the telephone every day.  

The Veteran indicated that recreational activities primarily revolved around her son and included attending movies, engaging in charity work, and participating in school activities.  The Veteran denied having any interest in going out on her own or dating.  The Veteran reported being employed as a human resources policy writer, and working about nine hours per day from her home office.  The Veteran denied having concentration difficulties.

The VA examiner noted that there existed no medical records dated after August 19, 2008 until April 1, 2011 reflecting a two-year, eight-month lapse in treatment.  Treatment notes suggest that the Veteran returned for mental health intervention following a turbulent airplane trip and consequent exacerbation of symptoms.  The examiner noted that the Veteran's treating psychiatrist started her on Effexor (anti-depressant/anxiety) and low-dose Ativan (anti-anxiety).  The Veteran reportedly experienced a second exacerbation of symptoms in August 2011 following an earthquake in Washington, D.C.  The examiner noted that the Veteran's contact with her psychiatrist in August 2011 primarily focused on securing a letter that recommended teleworking on account of her symptoms.  The examiner also noted that records document that between September 2011 and January 2012, the Veteran participated in a study entitled "A Proof-of-Concept, Double-Blind, Placebo-Controlled Study of Ganaxolone in the treatment of Posttraumatic Stress Disorder."  The examiner noted that it was not clear whether the Veteran was receiving the actual medication or a placebo and that it did not appear that she received any actual therapeutic intervention.  

The examiner noted that the Veteran's symptoms were mild to moderate in nature.  The examiner did note that the appellant had intrusive memories, emotional reactivity to trauma reminders, noteworthy situational avoidance, mild avoidance of thoughts/feelings related to trauma, mild emotional detachment, sleep disturbances and hypervigilance.  The examiner noted that although the records would suggest that the Veteran experienced an increase in symptoms around periods of situational stress, her overall symptom picture had remained stable since 2008.

The examiner summarized that the Veteran had attended a total of three mental health appointments (non-research) since August 19, 2008, the most recent of which was in August 2011 and that her prescriptions for mental health medications had expired and had not been refilled since February 2012.  The examiner rendered a diagnosis of PTSD, assigned a global assessment of functioning score of 65, and characterized the Veteran's PTSD as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

The December 2012 VA examiner characterized the Veteran's PTSD symptoms at that time as mild to moderate in nature.  Significantly, however, she assigned a global assessment of functioning score of 65 indicating some mild symptoms such as depressed mood and mild insomnia.  It is clear from the record that the Veteran's main symptoms of PTSD include travel anxiety, panic attacks, and depression, clearly meeting the scheduler criteria for a 30 percent evaluation.  Although she has reported symptoms associated with higher evaluations such as disturbances of motivation and mood and difficulty in adapting to stressful circumstances, the record does not demonstrate that the Veteran has suffered panic attacks more than once a week; flattened affect; circumstantial, circumlocutory, stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships necessary for a 50 percent evaluation.  

Further, the record does not indicate that her PTSD has interfered with her social functioning at all.  With respect to occupational functioning, the record indicates that the Veteran has been receiving reasonable accommodation for her posttraumatic stress disorder, she works full time, there is no indication that she has frequently taken off time from work due to posttraumatic stress disorder, and she has been able to travel despite her anxiety and panic disorder.     

Thus, the preponderance of the evidence indicates that prior to April 1, 2011 and since December 12, 2012, the Veteran's symptoms of PTSD most closely approximate occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, warranting the currently-assigned 30 percent rating.  The criteria for an evaluation in excess of 30 percent were not met prior to April 1, 2011 and have not been met since December 12, 2012.  At the December 2012 VA examination, the Veteran demonstrated only mild symptoms as indicated by the global assessment of functioning score of 65 assigned, indicating that she was generally functioning pretty well.  

Nevertheless, it appears that on those three occasions in 2011 -- the first due to turbulence during airplane travel and second and third due to an earthquake -- the Veteran did suffer exacerbations of her PTSD symptoms.  In addition, from April to August 2011, the Veteran's treating providers assigned global assessment of functioning scores of 53 which are indicative of moderate symptoms or moderate difficulty in social and occupational functioning.  Hence, after resolving reasonable doubt in the Veteran's favor, the Board finds that for the period from April 1, 2011 to December 11, 2012, her PTSD symptoms caused reduced reliability or productivity warranting a 50 percent rating.  Hart, 21 Vet. App. at 505.  

Significantly, between April 1, 2011 and December 11, 2012 the Veteran's PTSD symptoms did not reach the severity of a 70-percent rating which is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood; clearly not demonstrated in this case.  Although the Veteran has reported difficulty in adapting to stressful circumstances, the record does not preponderates against finding that during the period April 1, 2011 to December 11, 2012, there were symptoms such as suicidal ideation, obsessional rituals that interfered with routine activities, or intermittently illogical, obscure, or irrelevant speech.  The appellant did not show symptoms that equated to a near-continuous panic or depression affecting ability to function independently, appropriately and effectively, she never showed impaired impulse control to a degree similar to unprovoked irritability with periods of violence; and she never suffered from spatial disorientation.  Finally, there is no evidence that the Veteran's posttraumatic stress disorder caused her to neglect her personal appearance and hygiene, or suffer from an inability to establish and maintain effective relationships 
    
An extrascheduler rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extrascheduler consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available scheduler evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extrascheduler rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular scheduler standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected posttraumatic stress disorder presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-scheduler evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to PTSD in the Rating Schedule focus on decreased social and occupational functioning due to psychiatric symptoms such as anxiety, panic attacks, and depression.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, the scheduler criteria adequately compensate for any loss in earning capacity, and referral for extrascheduler consideration is not warranted.  Id. 

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether individual unemployability benefits are warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


ORDER

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder from August 20, 2008 to March 31, 2011, is denied.

Entitlement to an evaluation of 50 percent, but not higher, for posttraumatic stress disorder from April 1, 2011 to December 11, 2012 is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder from December 12, 2012, is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


